Citation Nr: 0109608	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-13 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
November 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 decision by the 
RO.

By a decision entered in March 1974, the RO denied the 
veteran's claim of service connection for "nerves."  He was 
notified of the RO's determination, and of his appellate 
rights, but he did not initiate an appeal within one year.  
As a result, the RO's decision became final.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.1103 
(2000); 38 C.F.R. § 19.118 (1973).  Consequently, the 
question must now be addressed whether new and material 
evidence has been received to reopen the claim.  See 
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (2000); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).


FINDINGS OF FACT

1.  By a decision entered in March 1974, the RO denied the 
veteran's claim of service connection for "nerves."  He was 
notified of the RO's determination, and of his appellate 
rights, but he did not initiate an appeal within one year.

2.  The additional evidence received since the time of the 
March 1974 decision is not merely cumulative or redundant of 
the evidence that was then of record; the new evidence bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. §§ 1110, 5108, 7104 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.156, 3.303, 
20.1103 (2000); 38 C.F.R. § 19.118 (1973).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that service connection should be 
granted for an acquired psychiatric disorder.  In essence, he 
contends that he suffers from psychiatric difficulties that 
can be attributed to his period of active military service.

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).

As noted above, the matter of the veteran's entitlement to 
service connection for an acquired psychiatric disorder 
("nerves") has been the subject of an adverse prior final 
decision.  See Introduction, supra.  As a result, service 
connection for such a disorder may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. 
§ 3.156(a) (2000); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the evidence received since the time of 
the last final disallowance includes multiple records of VA 
and private care.   This evidence was not available for VA 
review in March 1974, and it is not merely cumulative or 
redundant of the evidence then of record.  Moreover, inasmuch 
as the evidence tends to demonstrate that the veteran has a 
current, acquired psychiatric disorder (a fact that was not 
previously demonstrated in March 1974), the Board is 
satisfied that the evidence bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of his claim.  The claim is therefore 
reopened.  To this limited extent, the appeal is granted.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from adjudicating this portion of the 
veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim.  
Reopening the claim, without referral to the RO for initial 
consideration of the question under the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).


ORDER

The claim of service connection for an acquired psychiatric 
disorder is reopened; to this limited extent, the appeal is 
granted.


REMAND

As noted above, the Veterans Claims Assistance Act of 2000 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  The RO has 
not yet considered the veteran's claim in the context of the 
new law.  Nor has the veteran had an opportunity to prosecute 
the claim in that context.  Consequently, in order to ensure 
the veteran due process of law, and to avoid the possibility 
of prejudice, the Board will remand the claim to the RO.

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, making reasonable efforts to obtain a complete copy 
of any records of relevant treatment the veteran may have 
received at the Vet Center in Worcester, Massachusetts 
(although the record contains some letters from the Vet 
Center, there are no clinical records from that facility 
currently in the file), and obtaining a complete copy of any 
records of relevant treatment the veteran may have received 
at the VA Outpatient Clinic in Worcester (although the record 
contains some outpatient treatment reports from 1999, the 
record suggests that the veteran has been receiving ongoing 
treatment at the Clinic, and that he was first treated there 
around 1995).  The action should also include undertaking 
efforts to obtain copies of any records of relevant treatment 
the veteran may have received at a VA facility in Bedford, 
Massachusetts, in the 1960's or 1970's, and any treatment he 
may have received at a facility in Leominster in 1978, as 
referred to in a discharge summary from Marlborough Hospital, 
dated in July 1986.  The action should further include 
affording him thorough psychological and psychiatric 
evaluations for purposes of clarifying his current diagnosis 
(the record shows that he has been given various diagnoses 
over time, to include schizophrenic reaction, dependent 
personality disorder, alcoholism, depression, and panic 
disorder), and obtaining an opinion as to the medical 
likelihood that he has a current, acquired psychiatric 
disorder that can be attributed to his period of active 
military service.  38 C.F.R. § 19.9 (2000).

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include, among other things, making 
reasonable efforts to obtain a complete 
copy of any records of relevant 
treatment the veteran may have received 
at the Vet Center in Worcester, 
Massachusetts, and obtaining a complete 
set of any records of relevant treatment 
the veteran may have received at the VA 
Outpatient Clinic in Worcester.  The 
action should also include undertaking 
efforts to obtain copies of any records 
of relevant treatment the veteran may 
have received at a VA facility in 
Bedford, Massachusetts, in the 1960's or 
1970's, and any treatment he may have 
received at a facility in Leominster in 
1978.  Development should further 
include any other assistance that has a 
reasonable possibility of aiding the 
veteran in substantiating his claim.  
Such development might include, among 
other things, asking him to provide 
further details as to claimed in-service 
PTSD stressors; obtaining a complete 
copy of his service personnel fiche from 
the service department; asking the 
service department to provide as much 
information as possible about his or his 
unit's having engaged in combat; and/or 
contacting the United States Armed 
Services Center for Research of Unit 
Records for purposes of corroborating 
any stressors he has described.

2.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran examined by a psychologist.  The 
psychologist should examine the veteran 
and conduct psychological testing, with 
appropriate subscales, to determine 
whether the veteran has PTSD or any 
other acquired psychiatric disorder.

3.  After psychological testing has been 
completed, the RO should arrange to have 
the veteran examined by a psychiatrist.  
The psychiatrist should be asked to 
review the claims folder, including the 
results of psychological testing, 
examine the veteran, and provide an 
opinion as to whether the veteran has 
PTSD or any other acquired psychiatric 
disorder.  If it is the examiner's 
conclusion that the veteran has PTSD, 
the examiner should indicate which of 
the veteran's alleged stressors are of 
sufficient severity as to reasonably 
result in that diagnosis.  If it is the 
examiner's conclusion that the veteran 
has a current, acquired psychiatric 
disorder, whether PTSD or otherwise, the 
examiner should offer an opinion as to 
the medical likelihood that such 
disorder(s) can be attributed to the 
veteran's period of active military 
duty.  

4.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
claim of service connection for an 
acquired psychiatric disorder, to 
include PTSD.  If the benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



